DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Starting on bottom paragraph of page 6, the term “led’s” is inconsistent with capitalized version as “LED’s” as presented in the paragraph above this bottom paragraph describing FIG. 1.  Furthermore, there are multiple references to “led’s” onward from pages 7-10 and object to for the same above reason. 
Appropriate correction is required.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, line 10 (or item e) recites “sensor;,” which has two different punctuations (;,) which are redundant.  
Claim 4 line 2 recites a capital “A” in mid-sentence. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 10 (in item e) recites “light sensor” which is indefinite as being part of or different from the “at least one light sensor” in preceding line 8 (in item d). 
Claims 2-4 are indefinite for depending on claim 1 having a deficiency as indicated above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over SURPRIS (US 2015/0049466 A1) in view of WILLOWS et al (US 2005/0045687 A1) and VARGA (US 2018/0137749 A1).
Regarding claim 1, SURPRIS discloses a wearable, torso-worn, hands-free multi-illumination system (Figs.1-5 show the visibility increasing harness assembly 10 described in ¶0011 in 1st-2nd paragraphs), comprising: a. a fabric harness (harness assembly 10 having at least right and left straps 18, 20) configured to be worn over the shoulders (¶0011 in 2nd paragraph describes “The strap 18 and 20 are configured to be extended over a person’s shoulders”) and adjacent the chest and back of a user (intrinsic of straps 18, 20 extending towards belt 12, 14 described “extending around a person’s torso” in ¶0011 in 1st paragraph), the fabric harness (10, 12, 14) having an aperture (Fig.1 shows aperture 32) to receive the head of the user (¶0011 in 2nd paragraph); b. the harness (10, 12, 14) having a front panel (Fig.1 shows 
However, SURPRIS does not disclose: the harness (10, 18, 20) being a fabric harness; the aperture (32) being adjustable, a fastener adjacent a rim of the aperture, the fastener adjusting the size of the aperture; d. at least one light sensor mounted on the front panel (Fig.1 shows “Front View” where straps 18 and 20 meet at camera 8 to connectors 16).
WILLOWS teaches in ¶s0058-0059, the strap or strap-like elements (80a-80t in Figs.1-24) of a harness being made from somewhat flexible material where some examples are: nylon webbing, neoprene, nylon, cotton, mesh etc, and buckling/adjusting means elements that include hook and loop closures, snaps, buttons, zippers, etc, for the purpose of the harness providing different sizes to fit different sized users and enable them to put the harness on over his/her head and/or different sizes could be accommodated by using stretch/flexible material.  WILLOWS further teaches in ¶0067, the ends of straps or strap-like elements 80a in Fig.1 being fixed to pocket forming means 100 made of at least non-chafing fabric 102, for the purposes of providing non-chafing affect with the user’s skin.  
It would have been obvious to one having ordinary skill in the art at the time the invention before the effective filing date to modify the straps and panels where the straps meet of the illuminated harness assembly of SURPRIS to include the type of flexible material of nylon webbing, neoprene, nylon, cotton, mesh, and non-chafing fabric as well as buckling/adjusting means elements that include hook and loop closures, snaps, buttons, zippers, etc as taught by WILLOWS et al in order to provide or flex different sizes of the harness to fit different sized users and enable users to put the harness on over his/her head, make adjustments to fit the harness, while provide non-chafing comfort to the user. 
VARGA teaches in ¶s0058-0064, processing circuit 14 and at least one sensor 12 for light positioned on at least a front facing surface of the torso-worn belt 30 described in ¶0063 and shown in Fig.4 for the purpose of measuring to decipher light intensity of oncoming sources especially of a vehicle and trigger or energizes at least a visually discernable alarms which may be seen by the oncoming driver of the vehicle, where such visual alarms would be the light emitting surfaces 38 of the belt 30 of Fig.4 as described in ¶0064. 
It would have been obvious to one having ordinary skill in the art at the time the invention before the effective filing date to modify the front view panel or camera where the straps meet of the illuminated harness assembly of SURPRIS to include the type of processing circuit and light sensor as taught by VARGA in order to sense and measure light of an oncoming vehicle and respond with triggering light from the front panel and/or straps to visually warn the oncoming driver of the vehicle, thereby make the driver be aware of the presence of the harness-wearing user proximate the vehicle’s path for the driver to access any needed evasive driving maneuvers.  
Regarding claim 2, SURPRIS discloses an electric power source (40 as power supply such as a battery 40 described in ¶0011) being removably mounted to one of the front panel and the rear panel (Fig.3 shows “Back View” where straps 18 and 20 meet at 6 to battery/actuator 40/48) of the fabric (as modified above) harness (harness assembly 10 having at least right and left straps 18, 20); the electric power source (40 in Figs.3-4) electrically connected (Fig.4) to the control board (CPU).



Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach:
From claim 3, the wearable multi-illumination system of claim 1, wherein: at least one rear facing light module, at least one beacon light, and at least one ground-facing light are mounted on the rear panel; and each of the at least one rear facing light module, the at least one beacon light, and the at least one ground-facing light are electrically connected to the control board.
From claim 4, the wearable multi-illumination system of claim 1, wherein: A flexible memory frame extends through a portion of the flexible harness.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WILLOWS et al (US 2021/0102697 A1) show an illuminated harness 10 comprising front and rear panels (4, 6) secured to a frame-like fiber optic cables (11, 12) disposed in corresponding peripheral sleeves (3, 4, 7, 8) of the front and rear panels (4, 6).  LYNCH (US 2020/0022428 A1) shows loom devices as light emitting strips 401 to 404 in Fig.4 one with integrated sensor (¶0062) disposed within V-strap (501, 601 in Fig.7) converging at panel-like vertex portion (in Figs.7-9, ¶0075) connected to a lower/belt rear strap subassembly 901 in Fig.9, and further connected to front assembly of straps 1101 in Figs.11-13, including a front disposed 1302 control unit 1301 in Fig.13.  DE SILVA (US 2004/0184262 A1) shows a shoulder panel member 11 in Figs.5-8 that wraps about users neck-shoulder area and attached with signal lamp .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

June 3, 2021
AC